Citation Nr: 1143655	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-48 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

In his claim for payment from the Filipino Veterans Equity Compensation Fund, the appellant indicated he had service in the Philippines from December 1941 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

In an August 2010 decision, the Board denied the benefits on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a Memorandum Decision (Decision).  In the June 2011 Decision, the Court vacated the Board's August 2010 decision and remanded the appeal to the Board for compliance with instructions provided in the Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 (d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, in April 1973, the National Personnel Records Center (NPRC) reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  They confirmed a negative search in September 2005.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

However, the appellant did submit a number of documents which he contends show that he had service in the United States Armed Forces.  First, he submitted a February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, which lists the appellant's military status as "USAFFE," or United States Armed Forces Far East.  Additionally, he submitted an April 1964 Statement of Services from the 75th Philippine Constabulary Company.  This statement indicates that the appellant was inducted into the 203rd Engineering Battalion, 81st Division, of the USAFFE in January 1942, and that he joined the guerrilla movement and was assigned to the 3rd Battalion, 120th Regiment, 108th Division, in November 1942.  Next, the appellant submitted an Award that includes the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966 and issued from the Office of the President of the Republic of the Philippines.  Finally, the appellant submitted photographs of medals he contends he received from the United States military.  Indeed, two of the medals have "United States of America" inscribed upon them.  

As mentioned above, the Court issued a decision in June 2011 in which it found that additional development was needed in order to determine whether the appellant had eligible service for the purpose of VA benefits.  Specifically, it cited to Capellan v. Peake, 539 F.3d 1373, in finding that VA's duty to assist included sending the documentation from the Philippine government submitted by the appellant to the NPRC and the U.S. Department of the Army along with its request for verification of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Send a request to the NPRC for an attempt at verification of the appellant's alleged military service, along with the February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, the April 1964 Statement of Services from the 75th Philippine Constabulary Company, the photographs of medals purportedly received from the United States military, and the Award that includes the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966 and issued from the Office of the President of the Republic of the Philippines.  The response from the NPRC should be associated with the claims file.

2.  Send a request to the U.S. Department of the Army for an attempt at verification of the appellant's alleged military service, along with the February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, the April 1964 Statement of Services from the 75th Philippine Constabulary Company, the photographs of medals purportedly received from the United States military, and the Award that includes the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966 and issued from the Office of the President of the Republic of the Philippines.  The response from the Army should be associated with the claims file.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



